                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

AMERICAN COMPENSATION                                                                               PLAINTIFF
INSURANCE COMPANY

V.                                                                             NO. 1:18-CV-213-DMB-DAS

HECTOR RUIZ d/b/a Los Primoz
Construction, et al.                                                                            DEFENDANTS


                                                     ORDER

        Before the Court is Raul Aparacio’s “Motion to Set Aside Default.” Doc. #12.

                                                      I
                                              Procedural History

        On November 21, 2018, American Compensation Insurance Company filed a “Complaint

for Declaratory Judgment” against Hector Ruiz, doing business as Los Primoz Construction; Raul

Aparacio; and JESCO, Inc. Doc. #1. On December 20, 2018, American Compensation filed an

executed summons, representing that Aparacio was served on December 14, 2018, by leaving the

summons at his “residence or usual place of abode ….” Doc. #6 at 2. On January 7, 2019, the

Clerk of the Court issued a notice of Aparacio’s past due answer. Doc. #8. On January 9, 2019,

American Compensation moved for entry of default against Aparacio for a failure to plead or

otherwise defend, and the Clerk of the Court entered a default the next day. Docs. #9, #10. The

same day the Clerk entered default, Aparacio filed a “Motion to Set Aside Default.”1 Doc. #12.

American Compensation did not respond to the motion.




1
  The motion “requests this Court waive the requirements of Rule 7.2(d) of the Uniform District Court Rules requiring
the submission of a memoranda of authorities as Defendant Raul Aparacio is of the opinion this is a straight forward
Motion that should be granted.” Doc. #12 at 3. Because, contrary to the local rules, Aparacio’s motion contains legal
argument and citations to authority, the Court does not share Aparacio’s opinion that he should be relieved of the
separate memorandum requirement. See L.U. Civ. R. 7(b)(2)(B). However, in the interest of efficiency only, the
                                                        II
                                                    Discussion

         As grounds to set aside the default, the motion represents that Aparacio’s “counsel was

advised of the filing of this Complaint on January 8, 2019, by George Dent, Esq., attorney for

Defendant Raul Aparacio’s employer, Defendant Hector,” and:

         According to the Proof of Service, Defendant Raul Aparacio was served at 200
         Shiloh Mantachie Road, Mantachie, Mississippi. Upon information and belief, this
         is the residence of his employer, Hector Ruiz, but is not Defendant Raul Aparacio’s
         residence. Rather, his address and usual place of abode at the time of this tragic
         accident was at an apartment on, or just off of, Elvis Presley Boulevard in Tupelo,
         Mississippi.

         The only time that Defendant Raul Aparacio stayed at 200 Shiloh Mantachie Road,
         Mantachie, Mississippi was for an approximate two week period of time that he has
         not been in a medical facility either in Mississippi, Alabama, or Georgia since this
         accident. Defendant Raul Aparacio has not been present at his usual place of abode
         since the accident in question. Therefore, 200 Shiloh Mantachie Road, Mantachie,
         Mississippi is simply not his usual place of abode and does not qualify as his “then
         present residence” as defined by Earle v. McVeigh, 91 U.S. 503, 508 (1875) and
         F.R.C.P. 4(e).

Doc. #12 at 2 (paragraph numbers omitted).

         Federal Rule of Civil Procedure 4(e)(2)(B) provides that an individual may be served by

“leaving a copy of [the summons and complaint] at the individual’s dwelling or usual place of

abode with someone of suitable age and discretion who resides there.” Here, because the motion

is not opposed and because the representations in the motion have not been disputed by American

Compensation,2 the Court concludes that the entry of default should be set aside.3


memorandum requirement is excused this instance. The parties are warned that such may not be the case with respect
to any future motions.
2
 The motion represents that an affidavit from Aparacio was not able to be obtained when the motion was filed “in an
effort to file the instant Motion on the day of the Default ….” Doc. #12 at 2.
3
  See L.U. Civ. R. 7(b)(3)(E) (“If a party fails to respond to any motion, other than a dispositive motion, within the
time allotted, the court may grant the motion as unopposed.”). To the extent the representations in the motion are
undisputed, it appears Aparacio was not properly served because the address used for service of process was not his
“dwelling or usual place of abode.” Pursuant to Federal Rule of Civil Procedure 55(c), “[t]he court may set aside an
entry of default for good cause ….” Insufficient service of process constitutes such good cause. See, e.g., Saucier v.
United States, No. 1:13-cv-82, 2014 WL 1783070, at *3–4 (S.D. Miss. May 5, 2014) (setting aside default for


                                                          2
                                                    III
                                                 Conclusion

        Aparacio’s motion [12] is GRANTED. The Clerk’s entry of default against Aparacio [10]

is SET ASIDE.

        SO ORDERED, this 17th day of June, 2019.

                                                            /s/Debra M. Brown
                                                            UNITED STATES DISTRICT JUDGE




insufficient service of process); Francois v. Parish, No. 14-338, 2014 WL 4954643, at *2 (E.D. La. Oct. 2, 2014)
(same).



                                                       3
